DETAILED ACTION
Non-final Office Action
Reissue
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This action is responsive to communications:  The instant application filed February 24, 2021 which is a reissue of application 15/725,295 (U.S. Patent No. 10,283,289 published May 7, 2019).
Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
Claims 1-22 were published in US Patent 10,283,289.  A preliminary amendment was filed concurrently with the application on February 24, 2021.  By way of the preliminary amendment, original claims 1, 9, 12 and 15 were amended and new claims 23-27 were added. Therefore, claims 1-27 are currently pending in the application.  

Specification
The disclosure is objected to because of the following informalities: In column 10, line 66, “forma” should be –form a--.  
Appropriate correction is required.
Oath/Declaration
From MPEP 1414:
“The ‘at least one error’ which is relied upon to support the reissue application must be set forth in the oath/declaration. It is not necessary, however, to point out how (or when) the error arose or occurred. Further, it is not necessary to point out how (or when) the error was discovered. If an applicant chooses to point out these matters, the statements directed to these matters will not be reviewed by the examiner, and the applicant should be so informed in the next Office action. What is needed for the oath/declaration statement as to error is the identification of ‘at least one error’ relied upon. For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration. If the initial reissue oath/declaration ‘states at least one error’ in the original patent, and, in addition, recites the specific corrective action taken in the reissue application, the oath/declaration would be considered acceptable, even though the corrective action statement is not required…
Likewise, a statement of the error as ‘…the inclusion of claims 3-5 which were unduly broad…’ and then canceling claims 3-5, would not be considered a sufficient "error" statement because applicant has not pointed out what the canceled claims lacked that the remaining claims contain. The statement of what the remaining claims contain need not identify specific limitations, but rather may provide a general identification, such as ‘Claims 3-5 did not provide for any of the tracking mechanisms of claims 6-12, nor did they provide an attachment mechanism such as those in claims 1-2 and 9-16.’” (Emphases examiner).

The error statement:
 “Patentee claimed less than he had the right to claim by requiring a first vertical-motion limiting part having a first constraining surface extending substantially along a first direction that is substantially parallel to a first abutting surface of the base, the first constraining surface and the first abutting surface defining a first engaging space therebetween, a rod-shaped connection portion being movably disposed in the first engaging space, the rod-shaped connection portion being movable substantially parallel to the first direction or being rotatable around a
second direction, the second direction being perpendicular to the first direction and substantially parallel to the first abutting surface.”

does NOT:  (1) identify a single original, patented claim that the Reissue Applicant seeks to broaden pursuant to 37 CFR 1.175(b); and (2) identify a single word, phrase, or expression in the specification or in an original patented claim, and how it renders the original patent wholly or partly inoperative or invalid.
Patent Owner must identify a claim they seek to broaden, as well as language in the claim that renders the original patent wholly or partly inoperative or invalid. Reciting a laundry list of limitations, some of which may be present in a single claim, is not acceptable. Patent Owner must also insure that claim the language relied on in the error statement can be found in the claim identified in the error statement.

Claim Rejections - 35 USC § 251
Claims 1-27 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Claims
The present reissue includes original claims 1-20.  Independent claims 1, 15 and 23 are reproduced below. 
1 (Amended). A keyswitch structure, comprising:

a base having a first abutting surface;

a keycap disposed above the base;

a first support connected to and between the base and the keycap, the first
support comprising a rod-shaped connection portion;

a second support connected to and between the base and the keycap, the
keycap being supported by the first support and the second support and moving up and down relative to the base through the first support and the second support; and

a first connection structure disposed on the base, the first connection structure
comprising:

a first vertical-motion limiting part having a first constraining surface, the
first constraining surface extending substantially along a first direction, the first
direction is substantially parallel to the first abutting surface, the first constraining surface and the first abutting surface defining a first engaging space
therebetween, the rod-shaped connection portion being [movably] disposed in
the first engaging space, the rod-shaped connection portion [being movable
substantially parallel to the first direction or] being rotatable around a second
direction, the second direction being perpendicular to the first direction and
substantially parallel to the first abutting surface; and

a first horizontal-motion limiting part having a first limiting surface, the first
limiting surface being substantially perpendicular to the first direction, the first
limiting surface and the first constraining surface being separated [in the second
direction], the first limiting surface facing the rod-shaped connection portion, the
first limiting surface limiting movement of the rod-shaped connection portion in
the first direction by blocking the rod-shaped connection portion in the first
engaging space[;
wherein a projection of the first limiting surface in the second direction is located
within a projection of the first engaging space in the second direction].

15 (Amended). A keyswitch structure, comprising:

a base having a first abutting surface substantially parallel to an X-axis direction;

a keycap disposed above the base;

a first support connected to and between the base and the keycap, a lower end
of the first support having a rod-shaped connection portion, the rod-shaped connection portion having a first portion side surface and a second portion side surface, the first portion side surface and the second portion side surface being separated by a distance in a Y-axis direction;

a second support movably connected to and between the base and the keycap,
the keycap being supported by the first support and the second support and moving between a higher position and a lower position along a Z-axis direction through the first support and the second support, the X-axis direction, the Y-axis direction, and the Z-axis direction being non-parallel to each other; and

a first connection structure disposed on the base, the first connection structure
comprising:

a first vertical-motion limiting part having a first constraining surface, the first
constraining surface extending substantially along the X-axis direction, the first
constraining surface and the first abutting surface defining a first engaging space
therebetween, the rod-shaped connection portion being [movably] rotatably disposed in the first engaging space; and

a first horizontal-motion limiting part having a first limiting surface, the first limiting surface being substantially perpendicular to the X-axis direction, the first limiting surface facing the rod-shaped connection portion, the first limiting surface setting a movement end of the rod-shaped connection portion along the X-axis direction by blocking the rod-shaped connection portion;

wherein the first limiting surface and the first constraining surface are separated
by the distance in the Y-axis direction; and

wherein the first connection structure and the first support are arranged such that when the keycap moves relative to the base along the Z-axis direction, the first constraining surface abuts the second portion side surface without contacting the first portion side surface|[;]], and when the keycap moves away from the base to the higher position, the first limiting surface abuts the first portion side surface without contacting the second portion side surface.


23 (New). A keyswitch structure, comprising:

a base;

a keycap disposed above the base;

a first support connected to and between the base and the keycap, the first
support comprising a rod-shaped connection portion;
a second support connected to and between the base and the keycap, the
keycap movable between a higher position and a lower position relative to the base by movement of the first support and the second support;

a vertical-motion limiting part, disposed on the base and engaged with the rod-
shaped connection portion; and

a horizontal-motion limiting part, disposed on the base and having a first limiting
surface arranged to limit movement of the rod-shaped connection portion in a first direction;

wherein the first limiting surface abuts a first portion of the rod-shaped
connection portion when the keycap is in the higher position, and the horizontal-motion limiting part and the vertical-motion limiting part are both disposed on the base on a first side of the rod-shaped connection portion.


Claim Objections
The following is a quote from 37 C.F.R. 1.173(d):
“(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1)The matter to be omitted by reissue must be enclosed in brackets; and 
(2)The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with “U” and end with “/U” to properly identify the material being added.”
(Emphasis examiner)

Amended claim 15 is objected to because of the following informalities:  
The semicolon  “[[;]]” in claim 15 must be enclosed by single brackets, per (37 C.F.R. 1.173(d)(1)).
Only single brackets should be used. Double bracketing in reissues only occurs in very special situations which are not present here. See MPEP 1453(IV)(A).  
Appropriate correction is required.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,283,289 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The publication to Hsu shows the current state of the art in collapsible switch structure.
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/Patent Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees: 	/SC/
		Sara Clarke
		Patent Reexamination Specialist, Art Unit 3993
		and 
		/GAS/
		Gay Ann Spahn
		Supervisory Patent Reexamination Specialist, Art Unit 3993